Citation Nr: 1605689	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1960 to May 1961, from June 1962 to June 1968, and from October 1990 to April 1991, with additional service in the U.S. Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case was most recently before the Board in December 2014 when it was remanded for additional development.  It has returned to the Board for adjudication.


FINDINGS OF FACT

1. A chronic right knee disorder was not shown in service nor was arthritis diagnosed with an year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's diagnosed degenerative joint disease of the right knee is related to service.

2. The preponderance of the evidence is against a finding that the Veteran has a psychiatric disability that is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the duty to notify was satisfied by way of letters sent to the Veteran in November 2006 and June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in July 2007.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2015).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own statements in support of his claim.  

The Veteran was afforded VA examinations and the VA obtained opinions with respect to the issues on appeal in September 2012 (psychiatric), April 2015 (orthopedic), and July 2015 (psychiatric addendum opinion).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, it is noted that this appeal was remanded by the Board most recently in December 2014 for further development, to include a new VA examination regarding the Veteran's right knee disability and an addendum opinion regarding the Veteran's claimed psychiatric disability.  The Board is satisfied there was substantial compliance with this Remand and all previous Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  After the required development was completed, the issues were readjudicated and the Veteran was sent a supplemental statement of the case in August 2015.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  As the Veteran has been diagnosed with right knee degenerative joint disease (arthritis), application of 38 C.F.R. § 3.303(b) is for application in the present appeal.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

A. Right Knee Disability

During the April 2015 VA examination, the examiner noted the Veteran's 2007 diagnosis of degenerative arthritis in the right knee.  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran's service treatment records are silent for complaints or treatment for a right knee disability.  On his April 1991 separation examination, the Veteran's lower extremities were found to be "normal".  He also denied any trouble with his knees on his report of medical history from that time.  During the April 2015 VA examination, the Veteran indicated that he noticed his knee was "bothering him" in the late 1980's but he did not seek treatment while in service. 

Even if the Board were to ignore the lack of in-service disease or injury, there is no competent evidence of a medical nexus between the Veteran's current degenerative joint disease of the right knee and his military service.  The Veteran's post-service treatment records first indicate degenerative arthritis of the right knee in 2007, over 15 years after service discharge, when his primary care provider took x-rays for reports of right knee pain.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The April 2015 VA examiner indicated that he reviewed the entire claims file.  The examiner opined that it is less likely than not that the Veteran's right knee disorder is related to his active military service.  The rationale was that there is no evidence of treatment in service for a knee problem.  Additionally, he worked over 20 years after service without a knee problem.  There is no medical evidence to contradict this negative opinion with regard to the right knee.  Without such evidence of a medical nexus, service connection cannot be granted.

Consideration has been given to the Veteran's contentions that his undocumented right knee pain in service were indicative (or a precursor) of arthritis in service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic and rheumatologic medicine, particularly in the context of specific x-ray findings.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experienced symptoms relating to his right knee in service, he is not competent to link those complaints to a particular diagnosis or etiology.  His assertions are therefore not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the Veteran has not complained of right knee pain since service, nor is there any indication in the medical evidence of such continuous symptoms.  There is also no indication that the Veteran was diagnosed with arthritis of the right knee within one year of discharge.  Service connection cannot be granted for arthritis on a presumptive basis and the nexus element of Shedden/Caluza may not be met via continuity of symptomatology.

Accordingly, the Board finds that the claim of entitlement to service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Acquired Psychiatric Disorder

The Veteran's primary contention is that he has posttraumatic stress disorder (PTSD) resulting from his service in Vietnam and during the Gulf War.  He indicated that he engaged in combat in Iraq and that he was otherwise exposed to enemy fire during some operations.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2015).  

The Veteran has not submitted and the record does not contain evidence of a diagnosis of PTSD at any time during the appeal period.

April 2008 VA treatment records indicate a diagnosis of "mild depression" after the Veteran stated that he was worried about his medical problems.  In September 2008, he again complained that he was depressed after losing his cousin.  In January 2009, the Veteran reported that his depression was "better" but he was prescribed medication for the depression.  In May 2009, the Veteran reported that his depression "fluctuates" but that he was feeling okay.  A depression screening was negative.  

During the September 2012 VA examination, the examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and that the Veteran does not have any other mental disorder.  The Veteran denied mental health treatment at that time or in the past.  He stated that his primary care provider prescribed him an antidepressant about a year prior to the examination because the provider thought he was depressed and did not communicate well.  The Veteran took the medication for a year but stopped taking it because of sedating effects and a lack of efficacy.  The Veteran indicated that in Iraq he sometimes had to move dead bodies that were "mangled".  Although the examiner found that such a stressor was adequate to support a diagnosis of PTSD, the examiner found that the Veteran did not meet the criteria for PTSD or any other mental health condition.  

In a July 2015 addendum opinion, the examiner noted the history of a depressed mood from 2008 but states that it was linked to physical health issues and the recent death of a cousin.  The remainder of the Veteran's treatment records do not indicate depressive symptoms.  He remarked that the 2012 VA examination did not find sufficient symptomatology to meet the diagnostic criteria for depression or any mental health condition.  Accordingly, the examiner opined that the Veteran's report of depressed mood in 2008 did not meet the criteria for a formal diagnosis of depressive disorder.  Rather, the symptoms were transitory and resolved within a few months.      

Based on the above, the Board finds that service connection for an acquired psychiatric disorder is not warranted, as the evidence does not show that the Veteran has a diagnosis conforming to the DSM criteria.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had an acquired psychiatric disorder that resolved during the course of the appeal.  Rather, as discussed herein, the most probative evidence does not establish that the Veteran had a diagnosis at any point during the appeal period or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Board affords greater weight/probative value to the September 2012 VA examiner who rejected a diagnosis because it specifically references the DSM criteria whereas the evidence identifying depression does not.  All diagnosed psychiatric disorders must conform to the DSM.  See 38 C.F.R. § 4.125(a).  Of additional note is that the evidence rejecting a diagnosis of depression includes an explanation for why this was so whereas the evidence diagnosing depression does not include any explanation.  The VA examination further included lengthy assessment of the Veteran.  The examiner came to the clear conclusion that the depressive symptoms that the Veteran experienced in 2008 did not represent a diagnosis of a chronic psychiatric disorder but instead represented an acute and situational response to stressors at that time.  Thus, unlike the facts in McClain, there is no evidence that the Veteran had a psychiatric disability that resolved during the pendency of the appeal.  

The Board has also considered the statements made by the Veteran relating an acquired psychiatric disorder to his active service.  As noted above, although the Veteran is competent to report feeling depressed or having thoughts about his time in service,  he is not competent to diagnose an acquired psychiatric disorder or to comment on etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The statements are afforded limited probative value.  Rather, the VA examiner who reviewed the Veteran's claims file, including extensive medical records, examined the Veteran, and took a history from him found that the Veteran does not have an acquired psychiatric disorder.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


